

115 HJ 137 IH: Proposing an amendment to the Constitution of the United States authorizing the territories of the United States to cast electoral votes in presidential elections.
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS2d SessionH. J. RES. 137IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Ms. Bordallo submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States authorizing the territories of the
			 United States to cast electoral votes in presidential elections.
	
 That the following article is hereby proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:
			
				 —
 1.If the number of persons in a territory of the United States exceeds thirty thousand, the territory shall appoint, in such manner as its territorial legislature may direct, a number of electors of President and Vice President equal to the whole number of Representatives to the House of Representatives to which such territory would be entitled if it were a State. Such electors shall be in addition to those appointed by the States and the District of Columbia, but they shall be considered, for the purposes of the election of President and Vice President, to be electors appointed by a State. Such electors shall meet in the territory in which they were appointed and perform such duties as provided by the twelfth article of amendment.
 2.Congress shall have the power to enforce this article by appropriate legislation. . 